

116 HR 8186 IH: Africa Foreign Relations, International Cooperation, and Assistance Act of 2020
U.S. House of Representatives
2020-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8186IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2020Mr. Brown of Maryland introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require a report on the activities and resources required to enhance security and economic partnerships between the United States and African countries, and for other purposes.1.Short titleThis Act may be cited as the Africa Foreign Relations, International Cooperation, and Assistance Act of 2020 or the AFRICA Act of 2020.2.Report on enhancing partnerships between the United States and African countries(a)In generalNot later than June 1, 2021, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate congressional committees a report on the activities and resources required to enhance security and economic partnerships between the United States and African countries.(b)ElementsThe report required under subsection (a) shall include the following:(1)An assessment of the infrastructure accessible to the Department of Defense on the continent of Africa.(2)An identification of the ability of the Department to conduct freedom of movement on the continent, including identifying the activities of partners, allies, and other Federal departments and agencies that are facilitated by the Department’s ability to conduct freedom of movement.(3)Recommendations to meet the requirements identified in paragraph (2), including—(A)dual-use infrastructure projects;(B)military construction;(C)the acquisition of additional mobility capability by African countries or the United States Armed Forces, including strategic air lift, tactical air lift, or sealift capability; or(D)any other option as determined by the Secretary.(4)Recommendations to expand and strengthen partner and ally capability, including traditional activities of the combatant commands, train and equip opportunities, partnerships with the National Guard and the United States Coast Guard, and multilateral contributions.(5)Recommendations for enhancing joint exercises and training.(6)An analysis of the security, economic, and stability benefits of the recommendations identified under paragraphs (3) through (5).(7)(A)A plan to fully resource United States force posture, capabilities, and stability operations, including—(i)a detailed assessment of the resources required to address the elements described in paragraphs (2) through (5), including specific cost estimates for recommended investments or projects; and(ii)a detailed timeline to achieve the recommendations described in paragraphs (2) through (4).(B)The specific cost estimates required by subparagraph (A)(i) shall, to the maximum extent practicable, include the following:(i)With respect to procurement accounts—(I)amounts displayed by account, budget activity, line number, line item, and line item title; and(II)a description of the requirements for each such amount.(ii)With respect to research, development, test, and evaluation accounts—(I)amounts displayed by account, budget activity, line number, program element, and program element title; and(II)a description of the requirements for each such amount.(iii)With respect to operation and maintenance accounts—(I)amounts displayed by account title, budget activity title, line number, and subactivity group title; and(II)a description of the specific manner in which each such amount would be used.(iv)With respect to military personnel accounts—(I)amounts displayed by account, budget activity, budget subactivity, and budget subactivity title; and(II)a description of the requirements for each such amount.(v)With respect to each project under military construction accounts (including unspecified minor military construction and amounts for planning and design), the country, location, project title, and project amount for each fiscal year.(vi)With respect to any expenditure or proposed appropriation not described in clauses (i) through (iv), a level of detail equivalent or greater than the level of detail provided in the future-years defense program submitted pursuant to section 221(a) of title 10, United States Code.(c)ConsiderationsIn preparing the report required under subsection (a), the Secretary shall consider—(1)the economic development and stability of African countries;(2)the strategic and economic value of the relationships between the United States and African countries;(3)the military, intelligence, diplomatic, developmental, and humanitarian efforts of China and Russia on the African continent; and(4)the ability of the United States, allies, and partners to combat violent extremist organizations operating in Africa.(d)FormThe report required under subsection (a) may be submitted in classified form, but shall include an unclassified summary.(e)Interim briefing requiredNot later than April 15, 2021, the Secretary of Defense (acting through the Under Secretary of Defense for Policy, the Under Secretary of Defense (Comptroller), and the Director of Cost Assessment and Program Evaluation) and the Chairman of the Joint Chiefs of Staff shall provide to the congressional defense committees a joint interim briefing, and any written comments the Secretary of Defense and the Chairman of the Joint Chiefs of Staff consider necessary, with respect to their assessments of the report anticipated to be submitted under subsection (a).(f)DefinitionsIn this section:(1)Dual-use infrastructure projectsThe term dual-use infrastructure projects means projects that may be used for either military or civilian purposes.(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the congressional defense committees; and(B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.3.Expanding the state partnership program in AfricaThe Secretary of Defense, in coordination with the Chief of the National Guard Bureau, shall seek to build partner capacity and interoperability in the United States Africa Command area of responsibility through increased partnerships with countries on the African continent, military-to-military engagements, and traditional activities of the combatant commands.